UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-1058



JOHN A. GRIFFITHS,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Raymond A. Jackson,
District Judge. (CA-02-27-4)


Submitted:   July 31, 2003                 Decided:   August 25, 2003


Before MICHAEL and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John A. Griffiths, Appellant Pro Se. Lawrence Richard Leonard,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John A. Griffiths appeals the district court’s order accepting

the recommendation of the magistrate judge to dismiss his complaint

for lack of subject matter jurisdiction due to his failure to

exhaust administrative appeal remedies.         We have reviewed the

record and find no reversible error. Accordingly, we affirm on the

reasoning of the district court.       See Griffiths v. United States,

No. CA-02-27-4 (E.D. Va. Jul. 23, 2002).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                             AFFIRMED




                                   2